United States Court of Appeals,

                            Eleventh Circuit.

                              No. 94-9131.

    Robert K. JOINER, Karen P. Joiner, Plaintiffs-Appellants,

                                     v.

 GENERAL ELECTRIC COMPANY, A New York Corporation; Westinghouse
Electric Corporation, A Pennsylvania Corporation;       Monsanto
Company, A Delaware Corporation, Defendants-Appellees.

                             March 27, 1996.

Appeal from the United States District Court for the Northern
District of Georgia. (No. 1:92-CV-2137-ODE), Orinda D. Evans,
Judge.

Before BIRCH and      BARKETT,    Circuit       Judges,   and   SMITH*,    Senior
Circuit Judge.

     BARKETT, Circuit Judge:

     Robert Joiner ("Joiner") and his wife, Karen Joiner, brought

this suit in state court on August 5, 1993, seeking damages for

personal injuries from lung cancer allegedly caused by Robert

Joiner's   exposure   to   polychlorinated        biphenyls     ("PCBs")   while

working for the City of Thomasville, Georgia ("City").               Monsanto,

General Electric Company, and Westinghouse Electric Corporation

("defendants") removed the action to federal district court, which

excluded the testimony of the Joiners' experts and granted the

defendants' motion for summary judgment, which the Joiners now

appeal.    Because    we   find   that    the    district   court   improperly

assessed the admissibility of the proffered scientific expert

testimony and overlooked evidence establishing disputed issues of

fact, we reverse the summary judgment.

     *
      Honorable Edward S. Smith, Senior U.S. Circuit Judge for
the Federal Circuit, sitting by designation.
                                   Facts

     Beginning in 1973, Joiner worked as an electrician in the

City's Water & Light Department, a position requiring him to work

with and around the City's electrical transformers.                Throughout

Joiner's employment, all of the City's transformers should have

used as a coolant a mineral oil-based dielectric fluid which was
                1
free of PCBs.          However,   in   1983,   the   City    discovered      PCB

contamination   in     the   dielectric    fluid   used     in   some   of   its

transformers.       From 1983 to 1993, the City conducted tests and

concluded that almost one out of every five of the transformers

tested presented a PCB hazard.

     When a transformer was in need of repair, it was Joiner's duty

to open it, drain out the dielectric fluid, bake the core of the

transformer dry of dielectric fluid,2 make repairs, refill the

transformer with fresh mineral oil dielectric fluid, and then test

the transformer.       These repairs required that Joiner stick his

hands and arms into the dielectric fluid.            Joiner testified that

dielectric fluid got all over him at times, that he would swallow

a small amount of dielectric fluid when it splashed into his mouth,

and that dielectric fluid had splashed into his eyes on several

occasions.

     In 1991, at the age of 37, Joiner was diagnosed with lung


     1
      In 1978 Congress banned the production and sale of PCBs
because they "present an unreasonable risk of injury to health or
the environment." 15 U.S.C. § 2605(a)(2)(A).
     2
      Joiner followed a "baking out" process during which all
remaining dielectric fluid that covered the core was baked off
under intense heat for several days at a time, to the point of
smoking, until the transformer core was dry.
cancer.     The Joiners' theory of the case was that while Joiner's

history of cigarette smoking and his family history of lung cancer

may have predisposed him to developing lung cancer, 3 his exposure
to   PCBs    and   their   derivatives—polychlorinated   dibenzofurans

("furans") and polychlorinated dibenzodioxins ("dioxins")—served to

"promote" his small cell lung cancer.4

     Defendants moved for summary judgment on the grounds that (1)

there was no admissible scientific evidence that PCBs promoted

Joiner's cancer, and (2) there was no evidence that Joiner suffered

significant exposure to PCBs, furans, or dioxins.         The Joiners

responded with the depositions and affidavits of experts who

testified that PCBs alone can promote cancer and that furans and

dioxins can also promote cancer, that Joiner was exposed to PCBs,

furans, and dioxins, and that, in these experts' opinions, such

exposure was responsible for Joiner's cancer.      The district court

deemed inadmissible all of the testimony presented by the Joiners'

experts and granted summary judgment for the defendants.5          In

addition, although it found Joiner was exposed to PCBs, the court


     3
      Joiner, who had smoked cigarettes for approximately eight
years, stopped smoking by 1981, ten years before his doctor
diagnosed his lung cancer. Joiner v. General Elec. Co., 864
F.Supp. 1310, 1312 (N.D.Ga.1994). One of Joiner's experts
testified that, notwithstanding Joiner's history of smoking,
"lung cancer is extremely rare for a thirty seven year old white
male in the United States." Id. at 1313-14.
     4
      One of the Joiners' experts explained that cancers often
begin with an initiated cell which may not do harm until
promoted. A "promoter" is an agent that provokes an initiated
cell to turn cancerous. Id. at 1313.
     5
      The district court denied both the Joiners' and the
defendants' requests for oral argument on the defendants' joint
motion for summary judgment.
asserted that there was no credible evidence that Joiner had been

exposed to furans and dioxins, and granted summary judgment against

the Joiners on the question of exposure to furans and dioxins.

Joiner v. General Elec. Co., 864 F.Supp. 1310, 1326 (N.D.Ga.1994).

     On appeal, the Joiners reassert the admissibility of their

expert testimony to establish causation.       They also contest the

district court's grant of summary judgment on the issue of Joiner's

exposure to furans and dioxins.

                              Discussion

A. Standard of Review

      We review a grant of summary judgment de novo.         Fane v.

Edenfield, 945 F.2d 1514, 1516 (11th Cir.1991),      aff'd, 507 U.S.

761, 113 S.Ct. 1792, 123 L.Ed.2d 543 (1993).     Summary judgment is

appropriate when there is no genuine issue of material fact, and

the moving party is entitled to judgment as a matter of law.

Fed.R.Civ.P. 56(c).     The moving party bears the burden of showing

that there is no issue of material fact.    Celotex Corp. v. Catrett,

477 U.S. 317, 325, 106 S.Ct. 2548, 2553-54, 91 L.Ed.2d 265 (1986).

     A district court's ruling on the admissibility of evidence is

reviewed for abuse of discretion.          Ad-Vantage Tel. Directory

Consultants, Inc. v. GTE Directories Corp., 37 F.3d 1460, 1463

(11th Cir.1994).   Because the Federal Rules of Evidence governing

expert testimony display a preference for admissibility, we apply

a particularly stringent standard of review to the trial judge's

exclusion of expert testimony.     See, e.g., Daubert v. Merrell Dow

Pharmaceuticals, --- U.S. ----, ----, 113 S.Ct. 2786, 2794, 125

L.Ed.2d 469 (1993);   In re Paoli R.R. Yard PCB Litigation, 35 F.3d
717, 750 (3d Cir.1994).          To the extent that the district court's

ruling turns on an interpretation of a Federal Rule of Evidence,

our review is plenary.          Id. at 749.

B. The Admissibility of Expert Testimony

     In     1923,   Frye   v.    United   States   established   a   "general

acceptance" test that guided district courts in determining when to

admit scientific evidence. Frye, 293 F. 1013, 1014 (D.C.Cir.1923).

This test required courts to exclude any novel scientific evidence

not already grounded in a principle that had attained "general

acceptance in the particular field" in which it belonged.              Id.

     In 1975, the Federal Rules of Evidence ("Rules") introduced a

more liberal approach to the question of the admissibility of

scientific evidence.6      Rule 702, which specifically governs expert

testimony, provides:

     If scientific, technical, or other specialized knowledge will
     assist the trier of fact to understand the evidence or to
     determine a fact in issue, a witness qualified as an expert by
     knowledge, skill, experience, training, or education, may
     testify thereto in the form of an opinion or otherwise.

Fed.R.Evid. 702.     Notwithstanding the Rules, most courts continued

to adhere to the "general acceptance" test.

         In 1993, the Supreme Court in Daubert, --- U.S. at ----, 113

S.Ct. at 2793, specifically held that the Rules superseded the Frye

"general acceptance" test.         The Court made clear that the critical

concerns of Rule 702 are evidentiary reliability and relevancy.

Daubert, --- U.S. at ----, 113 S.Ct. at 2795.            Thus, an expert's

bald statement that he or she is imparting "scientific knowledge"

     6
      Rule 104(a) provides that the court shall determine
"[p]reliminary questions concerning ... the admissibility of
evidence." Fed.R.Evid. 104(a).
does not automatically render that expert's opinion admissible. In

order to best ensure relevant and reliable testimony and exclude

"unsupported speculation," Daubert establishes a two-pronged test

which requires a district court, before it may admit scientific

testimony, to determine "whether the expert is proposing to testify

to (1) scientific knowledge that (2) will assist the trier of fact

to understand or determine a fact in issue."              Id. at ----, 113

S.Ct. at 2796.     This "gatekeeping" role calls for the trial judge

to make a "preliminary assessment of whether the reasoning or

methodology underlying the testimony is scientifically valid, i.e.,

whether it is reliable;      and whether that reasoning or methodology

properly can be applied to the facts in issue," i.e., whether it is

relevant to the issue involved. Id. Proffered scientific evidence

must satisfy both prongs to be admissible.

      Under the first prong, evidentiary reliability, the district

court must examine the reasoning or methodology underlying the

expert opinion to determine whether it utilizes valid scientific

methods and procedures.        Trial judges must evaluate scientific

processes   and    studies   with   which   they   may   not   be   intimately

familiar, but be careful not to cross the line between deciding

whether the expert's testimony is based on "scientifically valid

principles" and deciding upon the correctness of the expert's

conclusions.      The latter inquiry is for the jury and, therefore,

judges may not implicitly factor it into their assessment of

reliability.

      Daubert suggests several factors to aid federal judges in

evaluating whether a particular scientific theory or study is
reliable:     (1) its empirical testability;         (2) whether the theory

or study has been published or subjected to peer review;                      (3)

whether the known or potential rate of error is acceptable;                    and

(4) whether the method is generally accepted in the scientific

community.     Id. at ----, 113 S.Ct. at 2797-98.            These factors are

neither exhaustive nor applicable in every case.               See also Paoli,

35 F.3d at 742.      Where appropriate, they serve as indicia of the

reliability of the basis of an expert's testimony.

      Under the second prong, relevance, the district court must

determine whether the methodology or reasoning underlying the

expert opinion relates to the issue at hand, i.e., whether it

assists the trier of fact in understanding the evidence or a fact

in issue.     Daubert, --- U.S. at ----, 113 S.Ct. at 2795.             In this

regard, the Daubert Court discusses the concept of "fitness," that

is, "whether expert testimony proffered in the case is sufficiently

tied to the facts of the case that it will aid the jury in

resolving a factual dispute."          Id. at ----, 113 S.Ct. at 2795-96

(quoting    United   States v. Downing,        753    F.2d    1224,    1242   (3d

Cir.1985)).

      In analyzing the admissibility of expert testimony, it is

important for trial courts to keep in mind the separate functions

of judge and jury, and the intent of Daubert to loosen the

strictures    of   Frye   and   make   it   easier   to   present     legitimate

conflicting views of experts for the jury's consideration.                    Frye

required that before an expert could testify, the proffered opinion

had to be generally accepted in the pertinent field. The necessity

for such broad acceptance as a condition for admissibility was
eliminated by Rule 702.     The admission of scientific evidence that

might not yet be generally accepted in the field, however, is

contingent on a trial court's finding that such evidence is indeed

scientifically     legitimate,   and   not   "junk   science"     or   mere

speculation.     This gatekeeping role is simply to guard the jury

from considering as proof pure speculation presented in the guise

of legitimate scientifically-based expert opinion.               It is not

intended to turn judges into jurors or surrogate scientists. Thus,

the gatekeeping responsibility of the trial courts is not to weigh

or choose between conflicting scientific opinions, or to analyze

and study the science in question in order to reach its own

scientific conclusions from the material in the field.           Rather, it

is to assure that an expert's opinions are based on relevant

scientific     methods,   processes,   and   data,   and   not    on   mere

speculation, and that they apply to the facts in issue.            Keeping

Daubert 's lower threshold in mind, we turn to the facts of this

case.

1. Application of Daubert to this Case—Reliability

     Under the first prong of Daubert, the district court must

identify the basis of an expert's testimony and ascertain whether

the methods, procedures, and information used by the expert to

reach his or her conclusion are scientifically reliable.

a. The Basis of an Expert's Opinions

        The Joiners' chief experts were Daniel T. Teitelbaum, M.D.,

and Arnold Schecter, M.D., M.P.H.       The record reflects that each

opinion proffered by the Joiners' experts as scientific knowledge

was supported by the respective expert's specialized education,
years    of   experience,    physical    examination       of    Joiner,   and

familiarity with the general scientific literature in the field, as

well as by reliance upon specific scientific studies relating to

the carcinogenic effect of PCBs.7            According to their curriculum

vitae, each appears to have a national reputation, and the district

court    qualified   them   as   experts.8      Both   experts   familiarized

themselves with the specifics of Joiner's history and disease, and

reviewed the medical literature they deemed pertinent. Teitelbaum,

through his affidavit and deposition testimony, set forth the

general methodology he utilized in arriving at his expert opinion:

     [I conducted] a comprehensive and traditional occupational
     medical assessment of Mr. Joiner....       As part of this
     assessment I interviewed and examined him ... for several
     hours. In addition, I reviewed his past medical records, the
     data which was available about his workplace and materials
     with which he worked, depositions of Mr. Joiner, and others,
     and depositions of family members and co-workers about the
     nature of his work. I also considered many other documents
     relevant to the questions which I was asked concerning Mr.

     7
      Although we consider the admissibility of each expert's
testimony separately, we do see similar factors supporting the
admission of both experts' testimony, and for convenience we
often refer to them collectively.
     8
      The evidence indicated that Teitelbaum is co-founder of the
American Academy of Clinical Toxicology and the American Board of
Medical Toxicology. He has published more than 40 articles in
his field and teaches numerous graduate level courses in
occupational and environmental toxicology and the epidemiology of
toxic diseases. He is also a practicing toxicologist and has
repeated experience treating patients from the electrical trades.
Additionally, he has lectured on medical toxicology/epidemiology
for federal judges.

          Schecter is professor of preventative medicine at State
     University of New York, Binghamton, and works full time
     researching the health effects of various toxic substances
     encountered in the workplace. He has published over 100
     articles and abstracts subjected to peer review on the
     effects of workplace exposure to toxic chemicals, and has
     served on the editorial boards of numerous scientific and
     medical journals.
       Joiner's illness and its relationship to his occupational
       exposures to toxic substances....      I utilized traditional
       medical assessment techniques.       I also relied upon my
       extensive experience with workers in the electrical trades and
       my knowledge of the toxicology of the materials with which Mr.
       Joiner worked.   I considered the fundamental mechanisms of
       toxicology and carcinogenesis as a manifestation of toxic
       outcome, the biology of cancer including the biology of small
       cell lung cancer, and the state of the art regarding the
       testing and evaluation of toxic substances for carcinogenic
       risk in humans.

       Schecter also interviewed Joiner and reviewed his deposition

and affidavit testimony. He conducted a review of Joiner's medical

records, a videotape of the working conditions involving Joiner's

repair of electrical transformers, the results of PCB testing done

on the transformers, the relevant scientific literature on the

toxic effects of the substances contained in defendants' products,

and all deposed expert testimony.             In arriving at his opinion,

Schecter claimed to have eliminated other potential causes of

Joiner's lung cancer to a reasonable degree of medical certainty.

       In addition, each doctor utilized numerous scientific studies

and authorities. Although the district court apparently considered

only     four   epidemiological     studies    and    two    animal     studies,

Teitelbaum referred to several additional studies which he utilized

in forming his views.      Among those not mentioned by the district

court were studies by researchers Gustavsson and Hogsted, findings

of the International Program on Chemical Safety ("IPCS") World

Health     Organization    Criterion,      and       "a   whole   series       of

[epidemiological studies] listed in [the World Health Organization]

document."

       Similarly,   in   addition   to   the   studies      mentioned    in   the

district court's opinion, Schecter relied, in part, upon "recent
work such as that of Dr. George Lucier and colleagues at the

National Institute of Health," "IARC studies, International Agency

on Cancer at the World Health Organization," studies by "Dr. James

Huff of the National Institute of Health," the Zober and Theiss

studies from Germany, and also "Manz['] study on European workers."

b.    Were the Methods and        Procedures   Underlying     the   Experts'
       Testimony Reliable?

       Likewise, the record reflects that Teitelbaum and Schecter

each utilized scientifically reliable methods and procedures in

gathering and assimilating all of the relevant information in

forming their respective opinions.          Teitelbaum stated that his

methodology "has been the basis of diagnosis for hundreds of

years."   Schecter described his methodology as one "usually and

generally followed by physicians and scientists."            Each asserted

the   general   acceptance   of    the   procedures   they    employed   and

defendants do not challenge these claims.

        Furthermore,   the   extensive     experience   and    specialized

expertise of each of these experts augment the reliability of their

reasoning and methodology.    While this factor is most pertinent in

deciding the separate question of whether the experts are qualified

to testify, see Fed.R.Evid. 702, it also has some bearing on the

determination of the reliability of the underlying reasoning or

methodology. Hopkins v. Dow Corning Corp., 33 F.3d 1116, 1125 (9th

Cir.1994) (considering "expertise" to conclude that methodology

underlying expert opinions satisfied Daubert );         Downing, 753 F.2d

at 1239 (recognizing that "[t]he qualifications and professional

stature of expert witnesses ... may also constitute circumstantial

evidence of the reliability of the technique").
         The assessment of reliability also involves reviewing the

basis for an expert's opinion. As previously noted, when an expert

relies on specific research to form an opinion, the district court

must ascertain whether such research is reliable.               To accomplish

this, the court examines whatever evidence is proffered supporting

or criticizing the research, keeping in mind the purpose of the

inquiry, i.e., to exclude opinions based on mere speculation.

While this inquiry cannot be made without some consideration of the

quality of the research in question, the district court's focus is

a   narrow   one   and   does   not   encompass   deciding     which   expert's

conclusions are better reasoned or more appealing.             Nor should the

court    make   independent     scientific    judgments   on    the    basis   of

individual studies.        For example, the court "rejected" the two

animal studies because (1) there were only two studies, (2) which

used massive doses of PCBs, (3) which represented a preliminary

stage of research, and (4) which tested animals, not humans.               None

of these reasons is sufficient to render an expert's opinion

legally unreliable.       The question is whether the expert's use of

these studies to help formulate an opinion is methodologically

sound.    The number of studies is irrelevant to this inquiry.                 As

the Supreme Court made clear in Daubert, the fact that there are a

limited number of studies does not undermine the utility of those

studies in assisting an expert to form an opinion.             See Daubert, --

- U.S. at ----, 113 S.Ct. at 2797.           Furthermore, it is improper to

find research unreliable solely because it uses animal subjects.

See Paoli, 35 F.3d at 781 (finding that the district court abused

its discretion in excluding animal studies indicating probable link
between PCBs and cancer).

         Opinions of any kind are derived from individual pieces of

evidence, each of which by itself might not be conclusive, but when

viewed in their entirety are the building blocks of a perfectly

reasonable conclusion, one reliable enough to be submitted to a

jury along with the tests and criticisms cross-examination and

contrary evidence would supply.        As the Supreme Court said in

Daubert, "[t]hese     conventional   devices,   rather   than   wholesale

exclusion under an uncompromising "general acceptance" test, are

the appropriate safeguards where the basis of scientific testimony

meets the standards of Rule 702."      Daubert, --- U.S. at ----, 113

S.Ct. at 2798.

         In this case, the Joiners' experts discussed the studies of

at least thirteen different researchers, and referred to several

reports of the World Health Organization that address the question

of whether PCBs cause cancer.    The Joiners' experts testified that

many of these studies were conducted and analyzed to test specific

hypotheses about the relationship between PCBs and cancer, that

many have been published in reputable scientific journals, and that

they were generated and tested using the scientific method.           In

ruling the Joiners' expert testimony inadmissible, however, it

appears that the district court first viewed each expert's opinions

as based only on the six studies discussed in her opinion9 and then

     9
      With one exception, the district court did not have before
it any of the studies it cited in its order granting defendants
summary judgment. Instead, the court apparently relied on the
very brief criticisms of these studies defendants provided in
their summary judgment motion. Joiner, 864 F.Supp. at 1325 n. 27
(noting that "[w]ith one exception, neither party has provided
the court with a copy of the studies cited in the briefs [and
accepted defendants' criticisms of the conclusions reached in those

studies, stating that "the studies simply do not support the

experts'   position    that    PCBs    more     probably    than   not    promoted

Joiner's lung cancer."        Joiner, 864 F.Supp. at 1326.              As Daubert

makes clear, the district court may not decide whether an expert's

opinions are correct, but merely whether the bases supporting the

conclusions are reliable.       Daubert, --- U.S. at ----, 113 S.Ct. at

2797 ("The focus, of course, must be solely on principles and

methodology, not on the conclusions that they generate.").

      Instead of viewing the bases of an expert's opinion as a

whole to screen out mere speculation, the district court assessed

only a portion of the studies relied upon by each of the Joiners'

experts, and then excluded the testimony because it drew different

conclusions   from    the    research    than    did   each   of   the    experts.

Ultimately,   the    court    should    satisfy    itself     as   to    the   legal

reliability of proffered expert testimony, leaving the jury to

decide the correctness of competing expert opinions.

2. Application of Daubert to this Case—Relevance

      The second prong of Daubert requires the court to determine

whether the "testimony "assist[s] the trier of fact to understand

the evidence or to determine a fact in issue,' " by examining

whether the "reasoning or methodology [underlying the testimony]

can be applied to the facts in issue."            Daubert, --- U.S. at ----,

113 S.Ct. at 2795-96.        The district court found that the experts'

that] the court, for the most part has had to rely on the
excerpts from the studies that the parties have provided in their
briefs"). It further appears that the court did not consider
Teitelbaum's testimony as to why the studies supported his
opinion that PCBs cause cancer.
opinions did not "fit" the facts in the case because "the opinions

[linking    PCBs   to    cancer]       are   inextricably       bound   up    with   the

experts' assumption that Joiner was exposed to furans and dioxins,"

Joiner, 864    F.Supp.         at    1320,   an    assumption    the    court   deemed

unfounded. Our review of the record indicates, however, that there

appears to a genuine factual dispute as to whether PCB's alone can

cause cancer, and that this issue was inappropriate for summary

judgment. Although the terms "PCBs," "dioxins," and "furans" often

appeared together in each expert's proffered testimony, and at

times the Joiners' experts asserted that it can be assumed furans

and   or   dioxins      were    present      in   the   City's    PCB   contaminated

transformer    fluid,      it       does   not    necessarily    follow      that    each

expert's opinion that PCBs caused Joiner's cancer was contingent

upon his exposure to furans or dioxins.                   During his deposition,

Teitelbaum testified that:

      [t]here's sufficient information on PCBs. I brought the IPCS
      World Health Organization criterion because it's just hot off
      the press, and the summary ... indicates that as of 1987, IARC
      had concluded that the evidence for carcinogenicity in
      laboratory animals is sufficient. This is the latest piece of
      information, and there is no reason to doubt that, and they
      also concluded that PCBs are probably carcinogenic for humans.

Schecter similarly testified that "PCBs alone also cause cancer" in

explaining that PCBs can initiate, as well as promote, cancer.

Thus, in terms of Joiner's claim that PCBs alone can cause cancer,

it becomes immaterial whether there were furans and dioxins in the

fluid.

         Similarly, with reference to the theory that Joiner was

indeed exposed to furans and dioxins, it appears that a genuine

dispute likewise exists over whether furans and dioxins could have
been present in the dielectric fluid.      For example, both of the

Joiners' experts testified that furans can be generated when PCBs

are exposed to fires and lightning, and that furans and dioxins are

often found together with PCBs. Schecter stated that "[i]t is well

documented that the heating of or burning of PCBs will create both

the [furans] and deadly dioxins." Teitelbaum testified that furans

would inevitably result given the fact that the City's transformers

had suffered fires and lightning strikes on several occasions.

Teitelbaum testified during his deposition that "one simply has to

look at the chemistry of the situation and what's known about PCBs

manufactured in this period and assume that there was some furan

present, that there may have been some dioxin present, depending on

the particular fire and circumstances."     Id. at 1321.

     Defendants sought to neutralize the impact of the Joiners'

evidence by establishing that neither furans nor dioxins would have

been produced unless the transformer fluid exceeded a certain

temperature. Defendants' expert, Dr. John F. Brown, Jr., testified

that the exposure of PCBs to temperatures of 300 degrees centigrade

for several days could generate furans, but that it was unlikely

the City would have allowed the temperature ever to reach 300

degrees during a bake-out because of potential damage to the

transformer   core.   Brown   did   not   comment,   however,   on   the

temperatures that may have been reached during an accidental

transformer fire which, because it is not planned by the City, does

not involve intentional damage to the transformer core.         Nor did

the defendants provide evidence of what the temperatures in these

fires might have been, or establish that the temperatures, in fact,
never exceeded 300 degrees.            The defendants never succeeded in

rebutting   the    conclusions    of    the   Joiners'    experts   by    either

establishing a threshold temperature for the conversion of furans

or dioxins in a PCB solution, or presenting any direct evidence of

the actual temperatures attained during either the bake out process

or accidental fires. In contrast, Teitelbaum, when asked if he was

able to "determine the temperature created from the stadium lights

that were used to bake the transformer coils," replied, "[Joiner]

says it was hot enough for it to smoke, and oil smokes at around

700   degrees,    800   degrees   [centigrade]."         In   addition,   while

defendants' expert, Dr. Thomas O. Rouse, testified that it would be

"quite unlikely" for a lightening strike to cause the production of

furans from PCBs, Id. at 1317 n. 12, Teitelbaum testified in his

affidavit that "Mr. Joiner was directly involved in the salvage of

PCB containing transformers which had been involved in a lightning

strike,   [and    that]   a   lightning    strike   and   overheating      of   a

transformer in the presence of oxygen in the dielectric fluid,

inevitably produces [furans]."

      For all of the foregoing reasons, the testimony of plaintiff's

experts was erroneously excluded and summary judgment should not

have been granted.        Accordingly, we reverse the summary judgment

and remand for proceedings consistent herewith.                  REVERSED and

REMANDED.

      BIRCH, Circuit Judge, specially concurring:

      I concur in this opinion because it properly emphasizes the

role of the district court as "gatekeeper."          The role of the trial

judge, properly following the Daubert mandate, is to ensure that
the conclusions reached by the scientific experts have some minimal

level of reliability and probative value.        This determination is

accomplished by establishing that the predicate principles and

methodology relied upon by the experts are valid and that they can

be applied to the facts at issue.    The sufficiency of the evidence

and the weight of the evidence, however, are beyond the scope of

the Daubert analysis.     Whether the conclusions advanced from the

stated premises in fact follow and the persuasiveness of those

conclusions in the ultimate resolution of competing opinions, are

questions appropriately left to the finder of fact.              The trial

court,   nevertheless,   retains   its     responsibility   of    properly

instructing the jury on burden of proof and ultimately entering

judgment in appropriate circumstances—all after the evidence has

been tested through cross-examination and rebuttal evidence has

been introduced.

     In discharging the Daubert mandate, the trial court can

enhance the record for appellate review by appointing an expert,

under Fed.R.Evid. 706, to assist the court in evaluating proffered

scientific evidence. Augmentation of the record with the testimony

of a competent, independent and philosophically neutral Rule 706

expert focused upon evaluating the reliability of the proffered

expert evidence will likely promote a more comprehensive and

adequate ruling by the trial court.          As complex scientific and

technical evidence becomes more commonplace, in this ever-advancing

computer age, the need for the trial court generalist to seek

expertise   in     discharging   Daubert     responsibilities      becomes

increasing evident and compelling.
     SMITH, Senior Circuit Judge, dissenting:

     I respectfully dissent because the majority improperly applies

Daubert v. Merrell Dow Pharmaceuticals, --- U.S. ----, 113 S.Ct.

2786, 125 L.Ed.2d 469 (1993), and does not adequately clarify the

roles of the expert, the trial court and the appellate court.               The

following   analysis   is     based   on    a    few   basic   ideas.     As    a

"gatekeeper," the trial court must sift through expert testimony to

decide not only whether an expert may testify, but what portion of

the expert's testimony is admissible.             A single expert may offer

several opinions to reach his ultimate conclusion, and each opinion

must be admissible under Daubert.           Further, an expert's testimony

does not "assist" the trier of fact if the expert does not explain

the steps he took to reach his conclusion.             We should not require

the trier of fact to accept blindly the expert's word to fill the

analytical gap between proffered "scientific knowledge" and the

expert's conclusions.       Therefore, the trial court "gatekeeper" has

broad discretion to decide whether a leap of faith across the

analytical gap is so great that, without further credible grounds,

the testimony is inadmissible.

                            I. Standard of Review

     The majority states that, although we review the trial court's

admissibility     rulings    for   abuse    of    discretion,   "we     apply   a

particularly stringent standard of review to the trial judge's

exclusion of expert testimony" and "our review is plenary" over the

trial   court's    interpretation      of       evidence   rules.       Because

understanding the scope of appellate review helps define the role

of the trial court, I believe we should follow other circuits and
present a more precise explanation of the standard of review. See,

e.g., Cook v. American Steamship Co., 53 F.3d 733, 738 (6th

Cir.1995) (Three standards in reviewing admissibility of expert

opinion:       (1) trial court's factfinding is reviewed for clear

error;     (2) trial court's ruling whether opinion is scientific

knowledge is question of law requiring plenary review;                   and (3)

trial court's ruling whether opinion assists the trier of fact is

reviewed for abuse of discretion);          Bradley v. Brown, 42 F.3d 434,

436-37 (7th Cir.1995) (Plenary review of whether trial court

applied Daubert framework, but trial court's findings not disturbed

unless manifestly erroneous.).

       In applying a "particularly stringent" review, we do not

change the threshold of review, but conduct a searching review of

the record (i.e., take a "hard look") while maintaining the proper

standard of review.          See, In re Paoli R.R. Yard PCB Litigation, 35

F.3d   717,    749-50   (3d     Cir.1994)   (give   a   "   "hard    look'   (more

stringent review)" to decide whether the trial court abused its

discretion), cert. denied, --- U.S. ----, 115 S.Ct. 1253, 131

L.Ed.2d 134 (1995).           This court already suggested such a "hard

look" where it remanded a case in light of Daubert and instructed

the    trial   court    to    make   specific   factfindings    to    facilitate

appellate review.        United States v. Lee, 25 F.3d 997, 998 (11th

Cir.1994).      Under this "hard look," I offer for clear guidance

review terminology that is firmly established in the jurisprudence

of this and other circuits.             Whether the trial court properly

applied Rule 702 by following the framework set forth in Daubert is

a question of law over which this court exercises complete and
independent review.   See, Peterson v. Atlanta Housing Authority,

998 F.2d 904, 912 (11th Cir.1993) ("The district court's conclusion

of law is subject to complete and independent review by this

court.") (quoting, In re Sure-Snap Corp., 983 F.2d 1015, 1017 (11th

Cir.1993));    Bradley, 42 F.3d at 436-37.     I suggest the term

"complete and independent" as being more precise and accurate than

the ubiquitous "de novo" where the review is in fact the first one

ever conducted.   "De novo" carries a connotation of repetition, as

in a "trial de novo" after a matter has previously been tried.   To

suggest that an appellate court is conducting a "new" review of the

trial court's conclusions of law is less than accurate when in fact

those conclusions have never before been     reviewed.    The trial

court's preliminary factfinding during a Rule 104(a) hearing to

determine the admissibility of expert opinion is reviewed for clear

error.   See, Elston v. Talladega County Bd. of Ed., 997 F.2d 1394,

1405 (11th Cir.1993) ("We review the district court's findings of

fact for clear error. A finding is clearly erroneous when although

there is evidence to support it, the reviewing court on the entire

evidence is left with the definite and firm conviction that a

mistake has been committed.") (quoting Anderson v. Bessemer City,

470 U.S. 564, 573, 105 S.Ct. 1504, 1511, 84 L.Ed.2d 518 (1985))

(internal quotations omitted);   Cook, 53 F.3d at 738.   In applying

the Daubert framework, the trial court's ruling on whether the

expert opinion is (1) reliable (i.e., scientific knowledge grounded

in the methods and procedures of science) and (2) relevant (i.e.,
"fits" the facts of the case) is reviewed for abuse of discretion.1

See, Hibiscus Associates Ltd. v. Board of Trustees, 50 F.3d 908,

917 (11th Cir.1995) ("A judge has broad discretion to exclude

expert testimony, and his action will be upheld unless it is


     1
      Those circuits addressing Daubert have shown similar
deference to the trial court's admissibility determinations.
See, e.g., Pedraza v. Jones, 71 F.3d 194, 197 (5th Cir.1995)
(trial court's ruling drug addict's expert testimony inadmissible
is reviewed for abuse of discretion); Gier v. Educational
Service Unit No. 16, 66 F.3d 940, 942 (8th Cir.1995) (trial
court's ruling psychologist testimony inadmissible reviewed for
"clear abuse of discretion"); Deimer v. Cincinnati Sub-Zero
Products, Inc., 58 F.3d 341, 344 (7th Cir.1995) ("[W]e apply a
deferential standard of review ... A decision to allow expert
testimony is within the broad discretion of the trial judge and
is to be sustained ... unless manifestly erroneous.") (internal
quotations omitted); Cook v. American Steamship Co., 53 F.3d
733, 738 (6th Cir.1995) ("[W]hether the proffered expert opinion
"will assist the trier of fact to understand the evidence or to
determine a fact in issue,' is a relevancy determination and
therefore one we review for abuse of discretion."); United
States v. Dorsey, 45 F.3d 809, 814 (4th Cir.1995) ("[E]ven under
the Daubert analysis, a trial judge has a great deal of
discretion in deciding whether to admit or exclude expert
testimony.") (citing United States v. Bynum, 3 F.3d 769, 773
(4th Cir.1993) ("The [Daubert ] Court emphasized that it was
prescribing a "flexible' rule, one committed, as are most
questions of admissibility of evidence, to the discretion of the
district courts."), cert. denied, --- U.S. ----, 114 S.Ct. 1105,
127 L.Ed.2d 416 (1994)), cert. denied, --- U.S. ----, 115 S.Ct.
2631, 132 L.Ed.2d 871 (1995); American & Foreign Insurance Co.
v. General Electric Co., 45 F.3d 135, 137 (6th Cir.1995) ("A
trial court has broad discretion in the matter of the admission
or exclusion of expert evidence, and ... is to be sustained
unless manifestly erroneous.") (internal quotations omitted);
Bradley v. Brown, 42 F.3d 434, 436-37 (7th Cir.1995) ("We first
undertake a de novo review of whether the district court followed
the framework set forth in Daubert [, and if so,] we will not
disturb the district court's findings unless they are manifestly
erroneous."); In re Paoli, 35 F.3d 717, 749-50 (3d Cir.1994) (a
"hard look" at trial court's exercising its discretion); United
States v. Rincon, 28 F.3d 921, 923 (9th Cir.1994) (admissibility
of expert opinion on eyewitness identification reviewed for abuse
of discretion), cert. denied, --- U.S. ----, 115 S.Ct. 605, 130
L.Ed.2d 516 (1994); and United States v. Muldrow, 19 F.3d 1332,
1337 (10th Cir.1994) ("We review a trial court's admission of
evidence under an abuse of discretion standard."), cert. denied,
--- U.S. ----, 115 S.Ct. 175, 130 L.Ed.2d 110 (1994).
manifestly erroneous.").

                    II. Admissibility of Expert Testimony

       After presenting a thorough review of the Daubert standard,

the majority errs by first applying the reliability prong of

Daubert to the experts' opinions as a whole, and then applying the

relevancy prong.          This approach treats all the experts as offering

only    one    opinion      leading    to    the     ultimate    conclusion   that

transformer dielectric fluids promoted Mr. Joiner's small cell lung

cancer. However, each expert is actually offering several opinions

leading to that ultimate conclusion.                  For example, the experts

offer opinions that (1) furans and dioxins were present and (2)

furans and dioxins promoted Mr. Joiner's cancer.                    Each of these

assertions is a separate opinion which must meet the                       Daubert

standard, regardless of whether the assertions are given by the

same or different experts.            As the Paoli court stated,

       [T]he requirement of reliability, or "good grounds," extends
       to each step in an expert's analysis all the way through the
       step that connects the work of the expert to the particular
       case ... [A]ny step that renders the analysis unreliable under
       the   Daubert   factors   renders   the   expert's   testimony
       inadmissible.

Paoli, 35 F.3d at 743, 745 (emphasis omitted).

       The majority admonishes the trial court for not "viewing the

bases of an expert's opinion as a whole." However, sifting through

the expert's testimony is a crucial "gatekeeping" function that not

only requires the trial court to decide which experts may testify,

but also requires the trial court to decide what the experts may

testify about (i.e., the trial court must separate the wheat from

the chaff).        Litigants may not offer all of an expert's testimony

so   long     as   they    can   search     and    find   some   portion   that   is
admissible.         Similarly, an expert may not bombard the court with

innumerable studies and then, with blue smoke and slight of hand,

leap to the conclusion.            Instead, the expert must explain how the

opinion drawn from each study is acceptable under Daubert (i.e.,

how the study is methodologically grounded and "fits" the facts of

the case), else the expert cannot testify about that particular

study.

A. Exposure to PCBs, Furans and Dioxins

     Although finding there is a genuine dispute whether Mr. Joiner

was exposed to PCBs, the trial court found insufficient evidence

that Mr. Joiner was exposed to furans or dioxins.                The trial court

dismissed Mr. Joiner's assertion that furans were created from PCBs

in fire conditions because, although there was evidence of fire and

other "hot" conditions, Mr. Joiner failed to show that conditions

reached the requisite temperatures in this case (i.e., "fit").

Joiner     v.    General     Electric    Co.,    864   F.Supp.   1310,   1317-18

(N.D.Ga.1994).

     The majority concludes the trial court committed reversible

error    by     overlooking    a    minor   passage    from   Dr.   Teitelbaum's

affidavit that provides specific evidence of "fit":                      (1) the

transformer's were smoking which requires temperatures of 700 to

800 degrees centigrade and (2) some transformers were struck by

lightning which inevitably produces furans.              The majority further

suggests      the    trial   court's    ruling   was   erroneous    because   the

defendants presented no evidence that the fires did not reach the

requisite temperature.         However, I disagree and I am not prepared

to reverse the trial court on this issue because it is Mr. Joiner
who has the burden of proving admissibility.        Daubert at ----, 113

S.Ct. at 2796 n. 10 (citing Bourjaily v. United States, 483 U.S.

171, 175-76, 107 S.Ct. 2775, 2778-79, 97 L.Ed.2d 144 (1987));             see

also, Deimer, 58 F.3d at 345 (The expert "had the responsibility to

apply his analysis to the facts of this case.");                  American &

Foreign Insurance Co., 45 F.3d at 139 ("[T]he burden is on the

[party seeking to admit expert testimony] to persuade this court

that the testing was reliable and supported by raw data.").               In

making its ruling, the trial court sifted through such overwhelming

evidence    that   it   inevitably   overlooked   the   passage    from   Dr.

Teitelbaum's affidavit.         More importantly, Mr. Joiner himself

failed to disclose this passage notwithstanding his burden of

proving admissibility or his knowing the case hinged on such

evidence.    Mr. Joiner failed to cite this or any similar passage on

appeal.    Indeed, this passage would have been forever lost had it

not been for the diligent, searching eye of the majority.           I am not

prepared to place such a burden on either the trial or appellate

courts.     Similarly, I am not prepared to encourage litigants to

inundate the courts with raw data and force the courts to process

the data to determine why certain evidence is admissible.                 The

litigants and their experts should know their evidence better than

anyone—they should be their own advocates for its admission.

     I would also affirm the trial court on the issue of exposure

to dioxins.    The trial court properly discarded treatise excerpts

as inadmissible hearsay because they were not offered through

expert testimony.       The trial court did not abuse its discretion in

discarding testimony that dioxins can be formed from Pyranol
because there was no evidence that Pyranol was or may have been

present in this case (i.e., "fit").      Nor did the trial court abuse

its discretion in excluding testimony that burning PCBs produces

dioxins where the testimony did not reference any supporting

studies (i.e., grounded in science).      Finally, the trial court did

not   abuse   its   discretion   in   finding   that    expert   testimony

concerning a specific incident "has little probative value given

the evidentiary deficits in this case."         Joiner at 1319.

B. Causation—Promotion of Cancer

      The trial court gave two alternative grounds for granting

summary judgment on the issue of causation (i.e., whether Mr.

Joiner's exposure to dielectric fluid promoted his cancer):            (1)

the experts' testimony did not "fit" because they assumed Mr.

Joiner was exposed to furans and dioxins and (2) the experts did

not show how the studies they relied on "fit" this case.         Regarding

the former ground, I am not prepared to reverse the trial court due

to Mr. Joiner's failing to disclose the critical passage regarding

the temperature of the transformers which would have provided the

"fit" required to admit evidence about furan and dioxin exposure.

Moreover, I would affirm the trial court on the latter ground

because it did not abuse its discretion in finding the experts

failed to show how the proffered studies "fit" this case.

      1. Mice Studies.—The trial court found the experts' reliance

on mice studies was questionable because (1) there were only two

studies;   (2) the studies used massive doses;         and (3) the studies

yielded only preliminary results. Joiner at 1323. The trial court

excluded the studies because Mr. Joiner did not respond to these
concerns, but merely "proceed[ed] as if the only issue is whether

animal studies can ever be [proper]."         Joiner at 1324 (emphasis

added).    The majority opinion apparently adopts Mr. Joiner's

argument, stating that "it is improper to find research unreliable

solely because it uses animal subjects." However, this ignores the

trial court's concern that the experts have not demonstrated how

these mice studies "fit" this particular case.

     In discussing "fit," the Supreme Court stated,

     The study of the phases of the moon ... may provide valid
     scientific "knowledge" about whether a certain night was dark,
     and if darkness is a fact in issue, the knowledge will assist
     the trier of fact. However ( absent creditable grounds
     supporting such a link ), evidence that the moon was full on
     a certain night will not assist the trier of fact in
     determining whether an individual was unusually likely to have
     behaved irrationally on that night.

Daubert at ----, 113 S.Ct. at 2796 (emphasis added). In explaining

the concept of "fit," the Paoli court stated,

     [Expert] testimony will be excluded if it is not scientific
     knowledge for the purposes of this case.... [I]n order for
     animal studies to be admissible to prove causation in humans,
     there must be good grounds to extrapolate from animals to
     humans, just as the methodology of the studies must constitute
     good grounds to reach conclusions about the animals
     themselves.

Paoli, 35 F.3d at 743 (emphasis in original).

     The trial court's ruling was not that animal studies are

inadmissible per se, but that Mr. Joiner's general response that

experts   generally   rely   on   animal   studies   fails   to   show   the

reliability and "fit" of these particular animal studies.           Joiner

at 1324 n. 25.    The trial court's concern is that the proffered

studies (1) were on mice, not humans;        (2) were of substantially

higher doses of PCBs than Mr. Joiner's exposure;         (3) resulted in

a different form of cancer than Mr. Joiner's;          (4) yielded only
preliminary results and (5) were not accompanied by other studies

(there were only two studies).                    Because Mr. Joiner failed to

address the latter two concerns, the trial court found the studies

were unreliable.         Regarding the other concerns about "fit", the

trial court found that Mr. Joiner did not present "creditable

grounds for supporting" the link between these mice studies and Mr.

Joiner's cancer.2

       It is incumbent on the proponent of scientific evidence to

fill       the   analytical    gap    between      a     proffered   study    and   the

particular facts of the case (i.e., "fit").                  Daubert at ---- n. 10,

113 S.Ct. at 2796 n. 10 (citing                Bourjaily v. United States, 483

U.S. 171, 175-76, 107 S.Ct. 2775, 2778-79, 97 L.Ed.2d 144 (1987));

see    also,       Deimer,    58     F.3d    at    345     (The   expert     "had   the

responsibility to apply his analysis to the facts of this case.");

American & Foreign Insurance Co., 45 F.3d at 139 ("[T]he burden is

on the [party seeking to admit expert testimony] to persuade this

court that the testing was reliable and supported by raw data.").

The trial court exercises its discretion to determine whether such

a showing has been made, weighing several factors including the

"liberal thrust" toward admitting expert evidence, the adversarial

system's ability to scrutinize admitted evidence, and the powerful

influence of expert opinion.3               Daubert at ----, ----, 113 S.Ct. at

       2
      Had this law suit involved mice exposed to high doses of
PCBs who developed some type of lung cancer, the "fit" would have
been self-evident. However, the relationship between the studies
and the facts of this case is much more tenuous.
       3
        In this regard, the Daubert Court stated,

                 Vigorous cross-examination, presentation of contrary
                 evidence, and careful instruction on the burden of
2794, 2798.       Where no other scientific evidence is offered to fill

the analytical gap, the trier of fact is required to take the

expert simply on his word, placing blind faith in his expertise.

However, if the trial court finds the expert testimony requires too

great a leap of faith across the analytical gap, it may properly

request    good    grounds    to    bridge   the   gap   before   admitting     the

testimony.    See, Turpin v. Merrell Dow Pharmaceuticals, Inc., 959

F.2d 1349, 1360-61 (6th Cir.1992) (Regarding animal studies used to

show the cause of birth defects, the court found "[t]he analytical

gap between the evidence presented and the inferences to be drawn

on the ultimate issue ... is too wide.             Under such circumstances,

a   jury   should     not    be    asked   to   speculate   on    the   issue   of

causation."), cert. denied, 506 U.S. 826, 113 S.Ct. 84, 121 L.Ed.2d

47 (1992).    This is not too onerous a request because the expert

should certainly have reasons for drawing his conclusions from the

study, else his testimony is inadmissible as the "subjective belief

or unsupported speculation" that Daubert requires the trial court

"gatekeeper" to screen out. 4          Daubert at ----, 113 S.Ct. at 2795.


            proof are the traditional and appropriate means of
            attacking shaky but admissible evidence.... Expert
            evidence can be both powerful and quite misleading
            because of the difficulty in evaluating it. Because of
            this risk, the judge in weighing possible prejudice
            against probative force under Rule 403 ... exercises
            more control over experts than over lay witnesses.

      Daubert at ----, 113 S.Ct. at 2798.
      4
      Common law precluded an expert from testifying at all about
an ultimate fact in issue, relegating his role to guiding the
trier of fact up to the ultimate fact without taking the final
step. Although an expert may now testify to an ultimate fact,
this permissiveness certainly does not permit an expert to
testify solely to an ultimate fact without guiding the trier of
fact to that conclusion. For example, an expert could not give a
Therefore, the trial court did not abuse its discretion in ruling

the mice studies testimony inadmissible where Mr. Joiner completely

failed to respond to the trial court's concerns.

       2. Epidemiological Studies.—The trial court disregarded the

experts' reliance on epidemiological studies because "in every case

... the studies are either equivocal or not helpful" and "simply do

not support the experts' position that PCBs more probably than not

promoted Joiner's lung cancer."       Joiner at 1324, 1326 (emphasis in

original).     The majority reverses the trial court on this issue,

alleging the trial court improperly decided whether the experts'

conclusions were correct instead of limiting its analysis to

whether the studies were reliable.         I respectfully disagree;       the

trial court's concern is with "fit," not whether the experts are

correct.

       The   Paoli   court   recognized   that   the    distinction   between

focusing on an expert's methodology instead of his conclusion "has

only   limited   practical     import."     Paoli      at   746.   The   court

explained,

       When a judge disagrees with the conclusions of an expert, it
       will generally be because he or she thinks there is a mistake
       at some step in the investigative or reasoning process of that
       expert....    [A] challenge to "fit" is very close to a
       challenge to the expert's ultimate conclusion about the
       particular case, and yet it is part of the judge's
       admissibility calculus under Daubert.



one sentence testimony, "Mr. Joiner's lung cancer was promoted by
his exposure to dielectric fluid, you can take my word for it."
Nor would he save his testimony by adding, "I've heard of studies
that show saccharine causes cancer in laboratory animals." In
order to "assist" the trier of fact, the expert must further
explain his reasoning by testifying about what studies he relies
on to form his opinion, how reliable are the studies, and how the
studies relate to this particular case.
Paoli at 746.      By directing attention away from the trial court's

choice of terminology and toward its actual analysis, I conclude

that the trial court did not abuse its discretion in ruling each

study inadmissible.

     The trial court found the Bertazzi capacitor manufacturers

study inadmissible because its results showed "no grounds" for

linking exposure to lung cancer, and the specific excerpts relied

on by the experts merely show the "plausibility," not probability,

that exposure could cause cancer.           Joiner at 1324 n. 26.        These

concerns alone are not dispositive because an expert may analyze a

study and draw different conclusions than the study.             However, an

expert should have reasons for differing with the study or for

finding that the study supports his conclusion notwithstanding

language in the study to the contrary.            Because Mr. Joiner failed

to respond and provide supporting grounds, the trial court did not

abuse its discretion in ruling this evidence inadmissible.

     The   trial    court   ruled   the    Zack   &   Musch   Monsanto   study

inadmissable where the study itself stated that the results were

not "statistically significant."          Joiner at 1325.     The trial court

ruled the Norwegian cable manufacturers study inadmissible because

it "never mentions PCBs," involves mineral oil exposure, and the

study itself concludes that "[f]urther follow up ... studies ...

are needed before any firm conclusions may be drawn."              Joiner at

1325.   The trial court also ruled the Yusho accidental toxic

exposure study inadmissible because the study was a "preliminary

report," the study involves persons exposed to furans and dioxins,

and Mr. Joiner's own expert testified that the study "is not very
convincing as the Japanese lifestyle is different ... [it is]

suggestive but not convincing." Joiner at 1326 (quoting Deposition

of Dr. Teitelbaum).   As with the Bertazzi study, the trial court

did not abuse its discretion where Mr. Joiner failed to respond to

the trial court's concerns and provide further grounds for relying

on these studies.

                          III. Conclusion

     The trial court properly applied Daubert and did not abuse its

discretion in ruling certain expert testimony inadmissible.   Based

on these rulings, there is insufficient evidence on the issue of

causation.    Therefore, I would affirm the trial court's granting

summary judgment in favor of defendants.      Moreover, I caution

against using the majority's approach that applies each Daubert

prong to the testimony as a whole.      I would approve the trial

court's step-by-step approach which properly anticipates a single

expert as offering more than one opinion to support his ultimate

conclusion.